 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority or other employment rights and privileges:Carl Alford,Willie Finch,Bernard Borne,John Forbes,Roy Boyd, and William Baker,and make theseemployees whole for any loss of pay they may have suffered by reason of thediscrimination against them.WE WILL NOTdiscourage membership in or activities on behalf of Interna-tional Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgersand Helpers,AFL-CIO,or any other labor organization of our employees, bydischarging or otherwise discriminating in regard to the hire and tenure of anyemployee'semployment or any term or condition of employment.WE WILL NOT interrogate coercively employees respecting their union activi-ties, or threaten them with loss of employment if they join the Union.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named labor organization, or anyother labor organization,to bargain collectively through representatives of theirown choosing,and engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection or to refrain from any orall such activities.All our employees are free to become or remain, or to refrain from becomingor remaining members of any labor organization except to the extent that suchrightmay be affected by an agreement authorized by Section 8(a)(3) of the Act,asmodified by the Labor Management Reporting and Disclosure Act of 1959.AVONDALESHIPYARDS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana 70113,Telephone 527-6391.AtlantaGas LightCompanyandTruck Drivers and HelpersLocalUnion 728,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 10-RC-65041.Dece'rtber 29,1966.SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision, Order, and Direction of Elections issued bythe National Labor Relations Board on April 20, 1966,1 an election bysecret ballot was conducted on May 20, 1966, under the direction andsupervision of the Regional Director for Region 10 among the em-ployees in the appropriate unit in this case. At the conclusion ofthe balloting, the parties were furnished with a tally of ballotswhich showed that, of approximately 129 eligible voters, 127 castballots, of which 62 were for the Petitioner, 62 were against thePetitioner, and 3 were challenged. The number of challenges wassufficient to affect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting the results of theelection.1158 NLRB 240.162 NLRB No. 37. ATLANTA GAS LIGHT Co.437The Regional Director investigated the objections and challengesand, on July 7, 1966, issued a Supplemental Decision and Order toOpen and Count Challenged Ballots. He overruled the Petitioner'schallenges to the ballots cast by employees Charles S. Brady andWilliam M. Smith, and the Board agent's challenge to the ballot ofemployee Andrew J. Cone, Jr. He found merit in objection 1, charg-ing employer surveillance of a union meeting, but not in objection2, charging election interference based on the Employer's preelectionpropaganda. He directed that the three challenged ballots be openedand counted and a revised tally, including their count, be preparedand served on the parties. He held that if the revised tally showedthat the Petitioner had received a majority of the ballots cast hewould issue a certification of representatives, but that otherwise hewould set aside the election, and direct a second election on a date tobe determined.Thereafter, the Employer filed a document captioned "Requestfor Review" of the Regional Director's Supplemental Decision. TheEmployer contests only two of the Regional Director's actions : over-ruling the challenge to the ballot of Andrew J. Cone, Jr., and findingmerit in objection 1.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Fanning and Jenkins].The Board has considered the entire record in this case, includingthe Regional Director's Supplemental Decision and the Employer's"Request for Review," 2 and makes the following findings : 3The Regional Director found,, on the basis of his investigation ofobjection 1, that the Petitioner conducted an election eve meeting inthe nursery (babysitting) room of a bowling alley located near Griffin,2The "Request for Review" in part contended that'the Regional Director attempted tolimit the scope of our review of his determination in this case by improperly issuing aSupplemental Decision rather than a report on challenges and objections, on the groundthat he had previously transferred this case to the BoardWe note, however, that thetransfer was limited to the determination of specific unit questions and that thereupon, wedetermined such questions in our prior Decision herein We find it unnecessary to rule uponthis contention since even under the broader review standard applicable,to exceptions to aRegional Director's report we would rule upon the issues raised herein in the manner setforth in this Supplemental Decision and Direction3In the absence of exceptions, we adoptpro formathe Regional Director's finding thatemployees Charles S Brady and William Al Smith are not supervisors, but are eligiblevoters, and that their ballots should be'opened and counted , and that objection 2 is NNithoatmerit.The Employer's exceptions, in our opinion, raise no substantial issues which warrantreversal of the Regional Director's tiirther findink that employee Andrew J Cone, Jr , is aplant clerical employee who possesses a sufficient community of interest with distributionand service employees to warrant his inclusion in the unit of such employees which wehave previously found appropiiate Accordingly, we affirm the Regional Director's orderthat Cone's ballot should be opened and counted with those of employees Brad} and Smithto determine the result of the present election 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorgia, and that, about 30 to 45 minutes after its commencementat 7:30 p.m., some employees there present noticed the Employ-er's Property Manager Young, outside (across the play yard), "look-ing toward" them. He further found that-one of the employees, whohad observed Young, opened the door to the play yard and invitedhim to "come on in," and that Young did so briefly, but a few mo-ments later left without incident at a union representative's request,thereafter bowling on- the premises with a friend for the balance ofthe evening. The investigation also disclosed that Young was an occa-sional customer of the bowling alley. The Regional Director con-cluded on the basis of the above facts that Young was either engagedin surveillance or that he conducted himself in a manner designed tocreate, an impression of surveillance in the minds of employeesattending the Petitioner's meeting. Accordingly, he included in hisSupplemental Decision an alternative determination, namely, that hewould, sustain objection 1, and set the election aside on the basis ofthat objection, in the event that the revised tally shows that thePetitioner has not received 'a majority of the ballots cast.In our opinion the facts disclosed by the Regional Director's inves-tigation are not adequate to establish either conclusion. The bowlingalley in question was the only one in the environs of Griffin. Young,while probably aware of the meeting (through notices posted at theplant), nonetheless was free to patronize the alley, either as an oldor new customer. The fact that he did so establishes a basis for hispresence near the nursery room of the bowling alley-where the Peti-tioner elected to conduct a "fish bowl" type organizational meeting.But his mere presence, without more specific evidence that it was notfor a legitimate purpose, or that it was for the purpose of observingthe meeting, establishes neither surveillance of the meeting by him,nor a reasonable basis for an impression of surveillance in the mindsof employees in attendance at the meeting. We therefore find no meritin objection 14In accordance with our findings herein, we shall direct that theballots of Charles S. Brady, Andrew J. Cone, Jr., and William M.Smith be opened and counted, to determine the results of the presentelection.[The Board directed that the Regional Director for Region 10shall,within 10 days of the date of this Direction, open and countthese ballots and serve upon the parties a revised tally of ballots.]4 See UniversalPackaging Corporation,149 NLRB 262, 263.